Marshall, Judge.
The State Board of Workmen’s Compensation, in its award of compensation, made findings of fact inter alia that the "no-show,” or failure to report to work, which was the alleged basis for the claimant’s discharge was the result of oversleeping after the claimant had taken pain pills and muscle relaxants on the previous night, which were prescribed to relieve discomfort which resulted from the injury of September 4, 1974.
Although there was some evidence from which the board might have found that the discomfort resulted from prior injuries in 1973, the board’s findings were authorized by the testimony of the claimant and the evidence concerning the pain and the medication prescribed subsequent to and soon after the 1974 injury. See Reliance Ins. Co. v. Cushing, 132 Ga. App. 179 (207 SE2d 664) (1974) and cits.
The findings of fact of the board, being supported by some evidence, are conclusive and binding on the superior court and this court, neither of which has any authority to substitute itself as a fact finding body in lieu of the board. See generally the nine controlling principles as set forth in Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408, 410 (224 SE2d 65) (1976) and cits.
The superior court did not err in affirming the award of the full board.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.

Swift, Currie, McGhee & Hiers, Glover McGhee, for appellants.
Gettle & Fraser, L. Spencer Gandy, Jr., for appellee.